Title: From George Washington to Vice Admiral d’Estaing, 13 September 1779
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


        
          Sir,
          Head Quarters West Point 13th Septr 1779
        
        Having received intelligence which made it probable that a Squadron of his Most Christian Majesty was approaching our coast, I thought it my duty to meet you with the earliest advice of the situation of the Enemy in this quarter. Admiral Arbuthnot arrived at New York the 25th of last month with a reinforcement under his convoy, consisting from the best accounts I have been able to obtain of about three thousand men, mostly recruits and in bad health. This makes the land force of the Enemy at New York and its dependencies near fifteen thousand men, distributed in the following manner—on the Island of New York about 7,000—on Long Island about 5,000—on Staten Island about 1,000 at Kings ferry up the north river 45 miles from new York about 2,000—and a small garrison at Powles Hook a fortified peninsula on the Jersey Shore opposite the City—This distribution is agreeable to the last advices; but the Enemy’s disposition undergoes very frequent changes and may have since altered—They have been for some time past drawing a line of works across new York Island and have lately fortified Governors Island near the City—They have also works on Staten Island & are said to have begun a strong Fort at Brooklyn on Long Island.
        The information of the naval force in the harbour of new York makes it, one seventy four—one sixty four—two fifty’s & two or three frigates with a few small armed Vessels. The land force at Rhode Island is estimated between three and four thousand—There may be one or two frigates there.
        Sir George Collier sailed some time since on an expedition to the Eastward of Boston—The force with him was composed of one Vessel of the line, one fifty four gun Ship and several smaller frigates and armed Vessels—He has completed his object; but I have not heard of his return.
        If it is your Excellency’s intention to operate against the Enemy at new York it will be infinitely interesting that you should immediately enter the harbour and make such dispositions as will be best calculated to prevent a reunion of their force at a single point, which would make their reduction a matter of no small difficulty. If your Excellency has a land force you will be able to judge in what manner it may be most usefully employed to intercept the detachments on Long and

Staten Islands—From the situation of the former relatively to new York, it will not be easy to intercept the troops there because the Enemy can throw their Troops from one to the other at pleasure; and your Ships could not conveniently lie in the East river to cut off the communication. It is not improbable the Enemys fleet will endeavour to take shelter in this river. It will also be of importance to run two or three frigates up the north river into Haverstraw Bay to obstruct the retreat of the garrisons at Kings ferry by water; and I should be happy these frigates may announce themselves by firing a number of guns in quick succession which will put it in my power to push down a body of troops below the garrisons on the East side to intercept a retreat by land to Kings Bridge—This will also answer the purpose of giving me earlier advice of your arrival than I could obtain in any other way. But some caution will be necessary in the passage of these frigates up the River, as there have been some cheveaux de frise sunk opposite Fort Washington which has given a partial obstruction to the channel—Your Excellency will probably be able to capture some Seamen who will be acquainted with the navigation of the river in its present state.
        To prevent the retreat of any part of the Enemy through the Sound it would be useful to detach a few ships round to take a convenient station there—These may answer another object, to hinder the evacuation of Rhode Island—either to form a junction with the main body or withdraw to a place of security & avoid falling into your hands—The detachment for this purpose need not be greater than to be a full match for Sir George Collier.
        I have taken the liberty to throw out these hints for Your Excellency’s information & permit me to intreat that you will favor me as soon as possible with an account of your Excellency’s intentions and the land force under your command which will help me to judge what additional succour it may be expedient to draw from the country and what other measures ought to be taken for a perfect co-operation—I also intreat your Excellency’s sentiments on the manner of this cooperation and you may depend upon every exertion in my power to promote the success of an enterprise from which such decisive advantages may be expected to the common cause—I sincerely congratulate you on your glorious victories in the West Indies, in which no one takes greater interest than myself as well as from motives of personal attachment as a concern for the common cause. I have the honor to be With the most perfect respect & esteem Your Excellencys Most obedient & Very hum. Servant.
      